Exhibit 10.14
VISTEON CORPORATION
EXECUTIVE SEPARATION ALLOWANCE PLAN
(As amended and restated effective January 1, 2009)

 



--------------------------------------------------------------------------------



 



VISTEON CORPORATION
EXECUTIVE SEPARATION ALLOWANCE PLAN
     This Plan has been established for the purpose of providing certain
eligible employees with an Executive Separation Allowance in the event of their
separation from employment with the Company under certain circumstances. The
Plan is an expression of the Company’s present policy with respect to separation
allowances for employees who meet the eligibility requirements set forth below;
it is not a part of any contract of employment and no employee or other person
shall have any legal or other right to any Executive Separation Allowance. The
Plan was originally adopted effective July 1, 2000, and is amended and restated
effective January 1, 2009, as set forth herein.

2



--------------------------------------------------------------------------------



 



     Section 1. Definitions. As used in the Plan, the following terms shall have
the following meanings, respectively:
“Affiliate” shall mean, a person or legal entity that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control, with the Visteon Corporation, within the meaning of Code
Sections 414(b) and (c); provided that Code Section 414(b) and (c) shall be
applied by substituting “at least fifty percent (50%)” for “at least eighty
percent (80%) each place it appears therein.
“Code” means the Internal Revenue Code of 1986, as interpreted by the rulings
and regulations promulgated pursuant thereto, all as from time to time amended
and in effect. Any reference to a specific provision of the Code shall be deemed
to include a reference to any successor provision thereto.
“Committee” shall mean the Organization and Compensation Committee of the Board
of Directors of Visteon Corporation.
“Company” shall mean Visteon Corporation and such of the subsidiaries of Visteon
Corporation as, with the consent of Visteon Corporation, shall have adopted this
Plan.
“Elected Officer” shall mean an officer of the Company elected by the Board of
Directors of Visteon Corporation.
“Eligible Surviving Spouse” shall mean a spouse to whom an employee has been
married at least one year at the date of the employee’s death.
“Leadership Level One or Two Employee” shall mean an employee of the Company who
is assigned to the Leadership Level One or Two, or its equivalent, or for
periods prior to January 1, 2000, shall mean an Executive Roll Employee.
“Executive Leader” shall mean an employee who, on or after January 1, 2002, is
classified as an Executive Leader by the Company.

3



--------------------------------------------------------------------------------



 



“Participant” shall mean an employee who meets the eligibility criteria set
forth in Section 2.
“Plan” means the Visteon Corporation Executive Separation Allowance Plan, as
from time to time amended and in effect.
“Separation from Service” shall mean the date on which a Participant terminates
employment from the Company and all Affiliates, provided that (1) such
termination constitutes a separation from service for purposes of Code
Section 409A, and (2) the facts and circumstances indicate that the Company (or
the Affiliate) and the Participant reasonably believed that the Participant
would perform no further services (either as an employee or as an independent
contractor) for the Company (or the Affiliate) after the Participant’s
termination date, or believed that the level of services the Participant would
perform for the Company (or the Affiliate) after such date (either as an
employee or as an independent contractor) would permanently decrease such that
the Participant would be providing insignificant services to the Company or an
Affiliate. For this purpose, a Participant is deemed to provide insignificant
services to the Company or an Affiliate, and thus to have incurred a bona fide
Separation from Service, if the Participant provides services at an annual rate
that is less than twenty percent (20%) of the services rendered by such
Participant, on average, during the immediately preceding thirty-six (36) months
of employment (or his or her actual period of employment if less).
Notwithstanding the foregoing, if a Participant takes a leave of absence from
the Company or an Affiliate for the purpose of military leave, sick leave or
other bona fide leave of absence, the Participant’s employment will be deemed to
continue for the first six (6) months of the leave of absence, or if longer, for
so long as the Participant’s right to reemployment is provided either by statute
or by contract; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six (6) months, where
such impairment causes the Participant to be unable to perform the duties of his
or her position of employment or any substantially similar position of
employment, the leave may be extended for up to twenty-nine (29) months without
causing a Separation from Service.

4



--------------------------------------------------------------------------------



 



“Service” shall mean an eligible employee’s years of service (including
fractions of years) used in determining eligibility for retirement benefits
under the Visteon Pension Plan or the Salaried Retirement Plan of Visteon
Systems, LLC.
“Subsidiary” shall mean, as applied with respect to any person or legal entity
specified, (i) a person or legal entity, a majority of the voting stock of which
is owned or controlled, directly or indirectly, by the person or legal entity
specified, or (ii) any other type of business organization in which the person
or legal entity specified owns or controls, directly or indirectly, a majority
interest.
     Section 2. Eligibility. Each Executive Leader or Elected Officer (or, prior
to January 1, 2002, each Leadership Level One or Two Employee) who is separated
from employment with the approval of the Company and who:

  (1)   was employed by the Company on or before December 31, 2001;     (2)  
attained the level of Executive Leader, Elected Officer, Leadership Level One or
Leadership Level Two on or before June 30, 2004;     (3)   has at least five
years’ service on the Executive Roll, or its equivalent;     (4)   has at least
five years of contributory membership under the Visteon Pension Plan (which, for
purposes of this Section 2, shall be deemed to include contributory service
under the Ford Motor Company General Retirement Plan) or the Salaried Retirement
Plan of Visteon Systems, LLC prior to its merger into the Visteon Pension Plan.
For purposes of this subsection (4), contributory service includes waiting
period service or pre-participation service that is counted as contributory
service under the plans and service after June 30, 2006, for Participants who
were contributing members on June 30, 2006; and     (5)   is at least 55 years
of age at the time of separation from employment.

shall be eligible to receive an Executive Separation Allowance as provided
herein. The Eligible Surviving Spouse of an employee who (i) has not separated
from employment with the

5



--------------------------------------------------------------------------------



 



Company, and (ii) meets the eligibility conditions set forth in subsections (1),
(2) and (4) of this Section 2 on or before June 30, 2004, and is at least
55 years of age at the time of death, shall be eligible to receive the Executive
Separation Allowance that the deceased employee would have been eligible to
receive if such employee had separated from employment with the approval of the
Company on the date of the employee’s death.
     The eligibility conditions set forth in subsections (3) and (4) of
Section 2 may be waived by the Chief Executive Officer or the President.
     Section 3. Calculation of Amount.
     A. Base Monthly Salary. For purposes of the Plan, the “Base Monthly Salary”
of a Participant shall be the highest monthly base salary rate of such employee
during the employee’s 12 months of service immediately preceding separation from
employment with the Company, prior to giving effect to any salary reduction
agreement pursuant to an employee benefit plan, as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended, (i) to which
Section 125 or Section 402(e)(3) of the Internal Revenue Code of 1986, as
amended, applies, or (ii) which provides for the elective deferral of
compensation. It shall not include supplemental compensation or any other kind
of extra or additional compensation. For purposes of this subsection, base
salary paid by Ford Motor Company prior to July 1, 2000 shall be treated as if
paid by the Company.
     B. Amount of Executive Separation Allowance. Subject to any limitation in
other provisions of the Plan, the monthly amount of the Executive Separation
Allowance of a Participant under Section 2 above shall be such employee’s Base
Monthly Salary multiplied by a percentage, not to exceed 60%, equal to the sum
of (i) 15%, (ii) five tenths of one percent (.5%) for each month (or fraction
thereof) that such employee’s age at separation exceeds 55, not to exceed thirty
percent (30%), and (iii) one percent (1%) for each year of such employee’s
service in excess of 15, prorated for fractions of a year.
     The monthly amount shall be reduced by any payments paid or payable to the
Participant, the Participant’s surviving spouse, contingent annuitant, or other
beneficiary under the Visteon

6



--------------------------------------------------------------------------------



 



Pension Plan, the Salaried Retirement Plan of Visteon Systems, LLC, the Ford
Motor Company General Retirement Plan, the Ford Motor Company Executive
Separation Allowance Plan, or any other private retirement plan, other than the
Visteon Corporation Supplemental Executive Retirement Plan or the Ford Motor
Company Supplemental Executive Retirement Plan, to which the Company or its
subsidiaries shall have contributed. The reduction shall be equal to the monthly
benefit that is payable to or on behalf of the Participant assuming commencement
of such benefit on the first day of the month following the Participant’s
attainment of age sixty-five (65), regardless of the date on which such benefits
actually commence.
     C. Additional Allowance for Certain Transferred Employees. A Participant
who retired on June 30, 2000 from Ford Motor Company, and who was an Elected
Officer on June 28, 2000, shall, upon meeting the eligibility requirements in
Section 2, receive the additional allowance equal to the difference between
(i) and (ii) below, where:

  (i)   is the aggregate monthly amount of Executive Separation Allowance to
which the Participant would have been entitled under the Ford Motor Company
Executive Separation Allowance Plan if the Participant’s employment with the
Company on and after July 1, 2000, and the Base Monthly Salary attributable to
such employment, had instead been employment with, and Base Monthly Salary from,
Ford Motor Company; and     (ii)   is the aggregate monthly amount of Executive
Separation Allowance under the Ford Motor Company Executive Separation Allowance
Plan and the Visteon Corporation Executive Separation Allowance Plan to which
the Participant is actually entitled.

     The additional allowance described in this subsection 3C shall be paid in
accordance with the provisions of Section 4 below and shall be paid at the same
time and for the same duration as the allowance described in subsection 3B
above. The monthly retirement benefits calculated under subsection C above shall
be determined based upon the terms of the Ford Motor Company Executive
Separation Allowance Plan as in effect on June 30, 2000. The Committee has full

7



--------------------------------------------------------------------------------



 



authority and discretion to adjust (including to reduce) the benefit amounts
calculated above to reflect changes in the design of the Ford Motor Company
Executive Separation Allowance Plan or to take into account such other factors
as the Committee, in its sole discretion, deems relevant.
     Section 4. Payments.
          A. Payments Commencing Prior to January 1, 2007.
     Executive Separation Allowance payments, in the net amount determined in
accordance with Section 3B (and if applicable, Section 3C) above, shall be made
monthly, commencing either (1) in the case of a Participant whose payments
commenced prior to January 1, 2005, on the first day of the month following the
Participant’s termination of employment, or (2) in the case of a Participant
whose payments commenced after December 31, 2004 and prior to January 1, 2007,
on the first day of the seventh month following the Participant’s Separation
from Service. For a Participant whose payments commenced on the first day of the
seventh month following the Participant’s Separation from Service, the first
payment shall equal seven months of allowance payments and thereafter, on the
first day of the eighth month following the Participant’s Separation from
Service, allowance payments shall be made monthly. Payments to a Participant
shall cease on the last day of the month in which such employee attains age 65
or dies, whichever occurs first. In the event of death of a Participant prior to
attaining age 65 but while receiving allowance payments, or in the event of
death during employment of a Participant whose Eligible Surviving Spouse meets
the eligibility conditions set forth in Section 2 for payments hereunder,
payments shall be made to such Participant’s Eligible Surviving Spouse, if any,
until the death of such spouse or, if earlier, until the last day of the month
in which the Participant would have attained age 65.
     Any Executive Separation Allowance payments resumed after reemployment with
the Company or a Subsidiary under Section 7 shall be paid on the basis of the
percentage of Base Monthly Salary applicable at the time of the initial
determination under Section 3B (and if applicable, Section 3C).

8



--------------------------------------------------------------------------------



 



          B. Payments Commencing on or After January 1, 2007.
     Executive Separation Allowance payments that commence on or after
January 1, 2007 shall be paid to the Participant in the form of a single lump
sum payment on the first day of the seventh month following the Participant’s
Separation from Service.
     In the event a Participant who separates from employment with an
entitlement to an Executive Separation Allowance dies prior to payment of such
allowance, the Executive’s Separation Allowance will be paid to the
Participant’s surviving spouse (or if the Participant is not survived by a
spouse, to the Participant’s estate) in the form of a single lump sum payment on
the first day of the seventh month following the Participant’s Separation from
Service.
     In the event a Participant dies during employment and the Participant is
survived by an Eligible Surviving Spouse who meets the eligibility conditions
set forth in Section 2 for survivor benefits hereunder, a lump sum payment shall
be made to such Participant’s Eligible Surviving Spouse. Payment will be made on
the first day of the seventh month following the Participant’s Separation from
Service by reason of death.
     The amount of the lump sum payment will be equal to the present value of
the monthly amount calculated under Section 3 above, with such present value
determined by using (i) for distributions prior to January 1, 2009, the discount
rates and mortality tables that were used to calculate the obligations for the
Plan as disclosed in the Company’s audited financial statements for the year
ended immediately prior to the year in which occurs the Participant’s benefit
payment date, and (ii) for distributions after December 31, 2008, the discount
rates and mortality tables that were used to calculate the obligations for the
Plan as disclosed in the Company’s audited financial statements for the year
ended immediately prior to the year in which occurs the Participant’s Separation
of Service. (the “Financial Statement Factors”). The lump sum present value is
calculated in two ways, and the Participant is entitled to the greater of the
two. Under the first calculation, the lump sum is equal to the sum of (i) the
lump sum value determined when the monthly amount calculated under Section 3 is
multiplied by an immediate annuity factor that is determined by reference to the
Financial Statement Factors and the Participant’s age at Separation from
Service, and (ii) six months of interest, at the rate determined by reference to
the

9



--------------------------------------------------------------------------------



 



Financial Statement Factors, on the amount determined under clause (i). Under
the second calculation, the lump sum is the amount determined when the monthly
amount calculated under Section 3 is multiplied by an immediate annuity factor
that is determined by reference to the Financial Statement Factors and the
Participant’s age at Separation from Service plus six months. For purposes of
calculating such present value, the monthly amount calculated under Section 3
above shall be assumed to commence with a payment for the month following the
month in which occurs the Participant’s Separation from Service with monthly
payments continuing until the Participant’s attainment of age sixty-five (65).
If a Participant dies on or after the date on which a lump sum payment of the
Participant’s benefit has been made, no further benefits are payable following
the Participant’s death.
     Section 5. Conditions On Eligibility for Benefits.
     Anything herein contained to the contrary notwithstanding, the right of any
Participant to receive the Executive Separation Allowance hereunder shall accrue
only if, during the entire period ending with the scheduled payment date, such
Participant shall have earned out such payment by refraining from engaging in
any activity that is directly or indirectly in competition with any activity of
the Company or any Subsidiary or Affiliate thereof. The Committee shall have the
sole and absolute discretion to determine whether a Participant’s activities
constitute competition with the Company and the Committee may promulgate such
rules and regulations in this regard as it deems appropriate.
     In the event of a Participant’s nonfulfillment of the condition set forth
in the immediately preceding paragraph, the Executive Separation Allowance shall
not be paid to such Participant; provided, however, that the nonfulfillment of
such condition may at any time (whether before, at the time of, or subsequent
to, termination of the Participant’s employment) be waived by the Committee upon
its determination that, in its sole judgment, there shall have not been, and
will not be, any substantial adverse effect upon the Company or any Subsidiary
or Affiliate thereof by reason of the nonfulfillment of such condition.
          Anything herein contained to the contrary notwithstanding, the
Executive Separation Allowance payment shall not be paid to, or with respect to,
any person as to whom it

10



--------------------------------------------------------------------------------



 



has been determined that such person at any time (whether before, or subsequent
to termination of, the employee’s employment) acted in a manner detrimental to
the best interests of the Company. Any such determination shall be made by the
Committee, and shall apply to any amounts payable after the date of the
applicable Committee’s action hereunder, regardless (in the case of Executive
Separation Allowance payments that commenced prior to January 1, 2007) of
whether the person has commenced receiving the Executive Separation Allowance.
Conduct which constitutes engaging in an activity that is directly or indirectly
in competition with any activity of the Company or any Subsidiary or Affiliate
thereof shall be governed by the immediately preceding paragraphs of this
Section 5 and shall not be subject to any determination under this paragraph.
     Section 6. Deductions and Offsets. Anything contained in the Plan
notwithstanding, the Company may deduct from any payment of Executive Separation
Allowance to a Participant or such Participant’s Eligible Surviving Spouse, at
the time such payment is otherwise due and payable under the Plan, all amounts
owing to it or an Affiliate by such Participant for any reason, or the Company
may offset any amounts owing to it or an Affiliate by the Participant for any
reason against the Participant’s benefit, whether or not the benefit is then
payable, up to the maximum amount that may be offset without violating Code
Section 409A).
     Section 7. Person Reemployed by the Company or a Subsidiary. In the event a
Participant who separated from employment with the Company or a Subsidiary prior
to January 1, 2007 under circumstances that would make the Participant eligible
to receive an Executive Separation Allowance is reemployed by the Company or a
Subsidiary before the employee has received payment of the full amount of the
employee’s Executive Separation Allowance, no further allowance shall be paid
during such period of reemployment.
     Section 8. Administration and Interpretation. Except as the Committee and
the Chief Executive Officer and the President are authorized to administer the
Plan in certain respects, the Senior Vice President, Human Resources shall have
full power and authority on behalf of the Company to administer and interpret
the Plan. In the event of a change in a designated officer’s title, the officer
or officers with functional responsibility for executive separation allowance

11



--------------------------------------------------------------------------------



 



plans shall have the power and authority to administer and interpret the Plan.
All decisions with respect to the administration and interpretation of the Plan
shall be final and shall be binding upon all persons.
     Section 9. Restrictions to Comply with Applicable Law. Notwithstanding any
other provision of the Plan, the Company shall have no liability to make any
payment under the Plan, unless such delivery or payment would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity.
     Section 10. Taxes. The Company shall withhold from any benefit payment
amounts required to be withheld for Federal and State income or other applicable
taxes. No later than the date as of which an amount first becomes includible in
the income of the Participant for employment tax purposes, the Participant shall
pay or make arrangements satisfactory to the Company regarding the payment of
any such tax. In addition, if prior to the date of distribution of any amount
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, the
Company may direct that the Participant’s benefit be reduced to reflect the
amount needed to pay the Participant’s portion of such tax.
     Section 11. Claims Procedure.
     A. Claim for Benefits. Any Participant or Eligible Surviving Spouse
(hereafter referred to as the “claimant”) under this Plan who believes he or she
is entitled to benefits under the Plan in an amount greater than the amount
received may file, or have his or her duly authorized representative file, a
claim with the Committee not later than ninety (90) days after the payment (or
first payment) is made (or should have been made) in accordance with the terms
of the Plan or in accordance with regulations issued by the Secretary of the
Treasury under Code Section 409A. Any such claim shall be filed in writing
stating the nature of the claim, and the facts supporting the claim, the amount
claimed and the name and address of the claimant. The Committee shall consider
the claim and answer in writing stating whether the claim is granted or denied.
If the Committee denies the claim, it shall deliver, within one hundred
thirty-five (135) days of the date the first payment was made (or should have
been made) in accordance with the

12



--------------------------------------------------------------------------------



 



terms of the Plan or in accordance with regulations issued by the Secretary of
the Treasury under Code Section 409A, a written notice of such denial decision.
The written decision shall contain (i) the specific reasons for the denial,
(ii) a specific reference to the Plan provisions on which the denial is based,
(iii) an explanation of the Plan’s appeal procedures set forth in subsection
(b) below, (iv) a description of any additional material or information which is
necessary for the claimant to submit or perfect an appeal of his or her claim,
and (v) an explanation of the claimant’s right to bring suit under ERISA
following an adverse determination upon appeal.
     B. Appeal. If a claimant wishes to appeal the denial of his or her claim,
the claimant or his or her duly authorized representative shall file a written
notice of appeal to the Committee within 180 days after the payment (or first
payment) is made (or should have been made) in accordance with the terms of the
Plan or in accordance with regulations issued by the Secretary of the Treasury
under Code Section 409A. In order that the Committee may expeditiously decide
such appeal, the written notice of appeal should contain (i) a statement of the
ground(s) for the appeal, (ii) a specific reference to the Plan provisions on
which the appeal is based, (iii) a statement of the arguments and authority (if
any) supporting each ground for appeal, and (iv) any other pertinent documents
or comments which the appellant desires to submit in support of the appeal. The
Committee shall decide the appellant’s appeal within 60 days of its receipt of
the appeal (or 120 days if additional time is needed and the claimant is
notified of the extension, the reason therefor and the expected date of
determination prior to commencement of the extension). The Committee’s written
decision shall contain the reasons for the decision and reference to the Plan
provisions on which the decision is based. If the claim is denied in whole or in
part, such written decision shall also include notification of the claimant’s
right to bring suit for benefits under Section 502(a) of ERISA and the
claimant’s right to obtain, upon request and free of charge, reasonable access
to and copies of all documents, records or other information relevant to the
claim for benefits.
     Section 12. Participant Rights Unsecured.
     A. Unsecured Claim. The right of a Participant or his or her Eligible
Surviving Spouse to receive a distribution hereunder shall be an unsecured
claim, and neither the

13



--------------------------------------------------------------------------------



 



Participant nor any Eligible Surviving Spouse shall have any rights in or
against any amount credited to his or her account or any other specific assets
of the Company or a Subsidiary or Affiliate. The right of a Participant or
Eligible Surviving Spouse to the payment of benefits under this Plan shall not
be assigned, encumbered, or transferred, except by will or the laws of descent
and distribution. The rights of a Participant hereunder are exercisable during
the Participant’s lifetime only by the Participant or the Participant’s guardian
or legal representative.
     B. Contractual Obligation. The Company may authorize the creation of a
trust or other arrangements to assist it in meeting the obligations created
under the Plan. However, any liability to any person with respect to the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No obligation of the Company, a Subsidiary or Affiliate
shall be deemed to be secured by any pledge of, or other encumbrance on, any
property of the Company, or Subsidiary or Affiliate. Nothing contained in this
Plan and no action taken pursuant to its terms shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company, or
Subsidiary or Affiliate and any Participant or Eligible Surviving Spouse, or any
other person.
     Section 13. No Contract of Employment. The Plan is an expression of the
Company’s present policy with respect to Company executives who meet the
eligibility requirements set forth herein. The Plan is not a contract of
employment, nor does it provide any Participant with a right to continue in the
employment of the Company or any other entity. No Participant, Eligible
Surviving Spouse or other person shall have any legal or other right to any
benefit payments except in accordance with the terms of the Plan, and then only
while the Plan is in effect and subject to the Company’s right to amend or
terminate the Plan as provided in Section 14 below.
     Section 14. Amendment or Termination. There shall be no time limit on the
duration of the Plan. However, the Company, by action of the Senior Vice
President, Human Resources, may at any time and for any reason, amend or
terminate the Plan; provided that the Committee shall have the exclusive
amendment authority with respect to any amendment that, if adopted, would
increase the benefit payable to the Senior Vice President, Human Resources by
more than a de minimis amount; and provided further, that any termination of the
Plan shall be

14



--------------------------------------------------------------------------------



 



implemented in accordance with the requirements of Code Section 409A. Any Plan
amendment or termination may reduce or eliminate a Participant’s benefit under
the Plan, including, without limitation, an amendment to eliminate future
benefit payments for some or all Participants, whether or not in pay status at
the time such action is taken.
     Section 15. Administrative Expenses. Costs of establishing and
administering the Plan will be paid by the Company.
     Section 16. No Assignment of Benefits. No rights or benefits under the Plan
shall, except as otherwise specifically provided by law, be subject to
assignment, nor shall such rights or benefits be subject to attachment or legal
process for or against a Participant or his or her Eligible Surviving Spouse.
     Section 17. Successors and Assigns. This Plan shall be binding upon and
inure to the benefit of the Company, its Subsidiaries and Affiliates, their
successors and assigns and the Participants and their heirs, executors,
administrators, and legal representatives.
     Section 18. Designated Payment Date. Whenever a provision of this Plan
specifies payment to be made on a particular date, the payment will be treated
as having been made on the specified date if it is made as soon as practicable
following the designated date, provided that (a) the Participant is not
permitted, either directly or indirectly, to designate the taxable year of
payment and (b) payment is made no later than the 15th day of the third calendar
month following the designated payment date.
     Section 19. Permitted Delay in Payment. If a distribution required under
the terms of this Plan would jeopardize the ability of the Company or of an
Affiliate to continue as a going concern, the Company or the Affiliate shall not
be required to make such distribution. Rather, the distribution shall be delayed
until the first date that making the distribution does not jeopardize the
ability of the Company or of an Affiliate to continue as a going concern.
Further, if any distribution pursuant to the Plan will violate the terms Federal
securities law or any other applicable law, then the distribution shall be
delayed until the earliest date on which making the distribution will not
violate such law.

15



--------------------------------------------------------------------------------



 



     Section 20. Disregard of Six Month Delay. Notwithstanding anything herein
to the contrary, if at the time of a Participant’s Separation from Service, the
stock of the Company or any other related entity that is considered a “service
recipient” within the meaning of Section 409A of the Code is not traded on an
established securities market or otherwise, then the provision of the Plan
requiring that payments be delayed for six months following Separation from
Service shall cease to apply. In such event, in the case of a benefit payment of
which is triggered by the Participant’s Separation from Service, the lump sum
payment of a Participant’s benefit shall be made within 90 days following the
Participant’s Separation from Service.

     
 
  VISTEON CORPORATION
 
   
 
   
 
   
 
  Dorothy L. Stephenson
 
  Senior Vice President, Human Resources
 
   
 
  December 18, 2008
 
   
 
  Date

16